Interim Decision #2669

MATTER OF ANDERSON
In Deportation

Proceedings

A-22154419
Decided by Board August 31, 1978
(1) Criteria discussed in the Rouse Judiciary Committee report to H.R. 8713 (94th
Congress) with reference to the extreme hardship requirement of section 244(a)(1) of
the Immigration and Nationality Act, 8 U.S.C. 1254(a)(1), are not inconsistent with the
prevailing interpretation of that requirement as articulated by the courts and the
Board.
(2) While political and economic conditions in an alien's humeland are relevant factors In
determining extreme hardship under section 244(a)(1), they do not justify a grant of
relief unless other factors such as advanced age, severe illness, family ties, etc. combine
with economic detriment to make deportation extremely hard on the alien or the citizen
or permanent resident members of hie family.
CHARGE:
Orden Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)j—Nonimmigrant visitor—
remained longer than permitted
ON BEHALF OF RESPONDENT:
Howard Rosengarten, Esquire
853 Broadway
New York, New York 10003

ON BEHALF OF SERVICE:
George Masterton
Appellate Trial Attorney

BY; Milhollan, Chairman; Appleman, Maguire, and Farb, Board Members

In a decision dated November 4, 1977, an immigration judge found the
respondent deportable as charged, denied his application for suspension
of deportation under section 244(a) of the Immigration and Nationality
Act, 8 U.S.C. 1254(a), but granted him the privilege of voluntary
departure in lieu of deportation. The respondent has appealed. The
appeal will be dismissed.
The respondent, a 55-year-old native and citizen of the Dominica-11
Republic, entered the United States on August 3, 1969, as a nonimmi grant visitor. He has conceded deportability as a visitor who has remained here beyond the period authorized. The finding we are asked tc
zeview on appeal concerns the denial of suspension of deportation.

596

Interim Decision #2669
In order to establish eligibility for section 244(a)(1) relief, an alien
must prove that he has been physically present in the United States for
the last seven years, that he has been a person of good moral character
for the same period, and that his deportation will result in extreme
hardship to himself or to his United States citizen or permanent resident
spouse, children, or parents.
The immigration judge appears to have found that the respondent
failed to establish two of the three statutory criteria, continuous physical presence and extreme hardship. The issue of the respondent's good
moral character was not challenged by the Immmigration and Naturalization Service. In view of our conclusions on the hardship issue, we
find it unnecessary to reach the question of continuous physical presence.
In testimony given at the hearing, the respondent contended that the
economy of the Dominican Republic is so severely depressed that he will
find it difficult to support himself and his wife, who is also in the United
States illegally. Medical treatment for her psychological maladjustments could not be afforded, according to the respondent. The immigration judge concluded that the thrust of the respondent's argument was
that he would suffer economic detriment if deported. The judge correctly noted that under the prevailing interpretation of the extreme
hardship requirement, financial hardship in the absence of substantial
additional equities has not been a persuasive factor. See Mutter of Uy,
111. & N. Dec. 159 (BIA 1965); Matter of Sangster, 11 I. & N. Dec. 309
(BIA 1965); Matter of Gibson, Interim Decision 2541 (BIA 1976).
At oral argument, counsel for the respondent directed our attention
to recent comments by the House Judiciary Committee on the issue of
extreme hardship. Counsel was referring to a report by the committee
in the 94th Congress on §4 of H.R. 8713, a bill which provided for
discretionary adjustment of status for certain aliens whose deportation
would result in "unusual hardship". The committee report contains the
following discussion:
With respect to determining hardship under section 4 of this bill the Attorney General
is expected to apply similar criteria to that which is currently utilized in granting
suspension of deportation and consider the following facts and circumstances among
others: age of the subject; family ties in the United States and abroad; length of
residence in the United States; condition of health; conditions in the country to which
the alien is returnable—economic and political; financial status—business and occupation; the possibility of other means of adjustment of status; whether of special assistance
to the United States or community; immigration history; position in the community.
' H.R. 8713 was reported out of Committee to the full House; however, no action was
taken on the measure by the House prior to the adjournment of the 94th Congress. For a
cllscussion of the limited significance of legislative committee statements in the wet" of
administrative discretion, see Matter of Riccio, Interim Decision 2463 (BIA 1976).

597

Interim Decision #2669
In light of these statements, counsel contends that the impoverished
economy of the Dominican Republic should be a dispositive factor in this
suspension application. 2
Conditions in an alien's homeland are relevant in determining hardship, as the. Committee pointed out. It is obvious, however, that laying
critical emphasis on the economic and political situation would mandate

a grant of relief in most cases for it is a demonstrable fact that despite
the beleaguered state of our own economy, the United States enjoys a
standard of living higher than that in most of the other countries of the
world. For this reason, most deported aliens will likely suffer some
degree of financial hardship. Nonetheless, we do not believe that Congress intended to remedy this situation by suspending the deportation
of all those who will be unable to maintain the standard of living at home
which they have managed to achieve in this country. Clearly, it is only
when other factors such as advanced age, severe illness, family ties, etc.
combine with economic detriment to make deportation extremely hard
on the alien or the citizen or permanent resident members of his family
that Congress has authorized suspension of the deportation order.
We do not dispute the respondent's characterization of the Dominican
economy. However, we cannot find a sufficient number of other adverse
factors to conclude that deportation will result in the degree of hardship
that section 244(a)(1) was designed to alleviate. The respondent has
spent most of his eight yearn in the United States as a self-employed

carpenter. Prior to his arrival, he also worked as a carpenter for the
Dominican Government where his ability was apparently highly - regarded. While he has several cousins who live in the United States, his
brothers, sisters, and ten children all live in the Dominican Republic_
Treatmentof his wife's emotional difficulties can surely be obtained at
home, albeit with economic sacrifices. Despite the sympathetic factors
in this case, we are not persuaded that the respondent warrants the
extraordinary relief authorized in section 244(a)(1) of the Act.
The respondent's original voluntary departure time was three
months. That period has expired. In keeping with our decision in Matter
of Chouliaris, Interim Decision 2572 (BIA 1977), we will grant the
respondent thirty days from the date of this order in which to voluntarily depart from the United States.
ORDER: The appeal is dismissed.
FURTHER ORDER: The respondent is permitted to depart frona
the United States voluntarily within 30 days from the date of this order
We are aware of the fact that the respondent has requested that he be sent to
'Venezuela, rather than the Dominican Republic, if deportation becomes necessary. FaX
Une purposea of assessing the grcatcot degree of potential hardship, however, we mill

assume that the respondent's request cannot be honored.

598

Interim Decision #2669
and under such conditions as the District Director deems appropriate;
and in the event of failure so to depart, the respondent shall be deported
as provided in the immigration judge's order.

599

